Order, so far as appealed from, unanimously modified by allowing an examination of the defendants Buchsbaum and Maximilian Lavine as to items 2, 3, 4, 5, 8, 9, 10, 13, 14, 15, 18, 19, 20, 22, 25, 26, 27, 28, 30, 31, 32, 33, 34, 35 and 36, except that the words “ All relevant facts in connection with” shall be eliminated from each of said items, and as so modified affirmed, with $20 costs and disbursements to the appellants. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glen-non, Dore and Cohn, JJ.